Exhibit 10.2 GUARANTY This GUARANTY AGREEMENT (“Agreement”), dated as of August 8, 2008 is made by each of the undersigned (each a "Guarantor", and collectively, the "Guarantors"), in favor of Brencourt Advisors, LLC as agent (the “Secured Party”) for the holders of the Convertible Debentures referred to in the following paragraph (the “Holders”). WHEREAS, in connection with the Securities Purchase Agreement by and among IR BIOSCIENCES HOLDINGS, INC., aDelaware corporation (the "Company") and the Secured Party of even date herewith (the “Securities Purchase Agreement”), the Company has agreed, upon the terms and subject to the conditions of the Securities Purchase Agreement, to issue to the Holders (i) an aggregate original principal amount of up to $5,000,000 of senior secured convertible debentures (the “Convertible Debentures”), which shall be convertible into shares of the Company’s
